DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 11, 12, 13, 20, 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Flintec (FT-30M On-Board weighing indicator, see -892) and Rakow (U.S. 5,150,098).
Regarding claim 1, Panse teaches a motor vehicle (see fig. 2), comprising: 
a conspicuity lamp (GAWR device 18); and 
a controller configured to illuminate the conspicuity lamp in proportion to a load of the motor vehicle (see col. 5 lines 5-15, incorporated into CHMSL, illuminates or flashes with respect to overload),
wherein when the weight of the load is below a predetermined threshold, none of the sections are illuminated (not illuminated as gawr device). 
Panse does not teach, wherein the controller is configured to illuminate a surface area of the conspicuity lamp in proportion to the load of the motor vehicle, wherein the surface area of the conspicuity lamp is divided into a plurality of sections arranged linearly, wherein the controller is configured to illuminate the sections in succession in proportion to the load of the motor vehicle as the load of the motor vehicle relates to a maximum rated load of the motor vehicle such that, and such that, when the weight of the load exceeds the predetermined threshold but is below the maximum rated load, at least one of the sections is illuminated and at 
Flintec teaches that the controller is configured to illuminate a surface area of the conspicuity lamp in proportion to the load of the motor vehicle (see page 7, figures 1-4 indicating the alarm bar), wherein the controller is configured to illuminate the sections in succession in proportion to the load of the motor vehicle as the load of the motor vehicle relates to a maximum rated load of the motor vehicle such that, when the weight of the load is below a predetermined threshold, none of the sections are illuminated, and such that, when the weight of the load exceeds the predetermined threshold but is below the maximum rated load, at least one of the sections is illuminated and at least one other section is not illuminated, and further such that, when a maximum rated load of the vehicle is met or exceeded, all of the sections are illuminated (see page 12).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a linear indicator to show progressive overload as taught by Flintec in the CHMSL of Panse so that the user would be informed of the ratio of weight to the overweight limit they are, thereby being able to better anticipate proper load size and driving capabilities. The indicator would provide additional information that is critical in loading a vehicle. 
The combination of Flintec and Panse does not teach wherein the surface area of the conspicuity lamp is divided into a plurality of sections arranged linearly. 
Rakow teaches that the surface area of the conspicuity lamp is divided into a plurality of sections arranged linearly (see fig. 2). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a linear lamp of the structure as taught by Panse to easily incorporate the linear alarm bar of Flintec into Panse, while still operating as a CHMSL. I.e. the 
Regarding claim 8, Panse teaches further comprising: a sensor configured to generate a signal indicative of the load of the motor vehicle (ride height sensor and pressure sensor see col. 4, lines 1-40, controller 80 monitors load of vehicle via sensors).  
Regarding claim 11, Panse teaches that the conspicuity lamp is one of a tail lamp and a center high-mount stop lamp (see fig. 2).  
Regarding claim 12, Panse teaches that the motor vehicle is a pickup truck and the load of the motor vehicle is a load in a cargo box of the pickup truck (see fig. 2).  
Regarding claim 13, Panse teaches a method, comprising: 
illuminating a conspicuity lamp (CHMSL GAWR) in response to a load of a motor vehicle (see col. 5 lines 1-16) such that, when a weight of the load is below a predetermined threshold, none of the sections are illuminated, and further such that, when a maximum rated load of the vehicle is met or exceeded, all of the sections are illuminated (entire light).  
Panse does not teach a plurality of linearly arranged sections in proportion to a load of a motor vehicle, when the weight of the load exceeds the predetermined threshold but is below a maximum rated load of the motor vehicle  at least one section is illuminated and at least one other section is not illuminated.
Flintec teaches a light that is illuminated in proportion to a load of a motor vehicle, when the weight of the load exceeds the predetermined threshold but is below a maximum rated load of the motor vehicle  at least one section is illuminated and at least one other section is not illuminated (see page 7, fig. 1-4 indicating alarm bar).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a linear indicator to show progressive overload as taught by Flintec in the CHMSL of Panse so that the user would be informed of the ratio of weight to the overweight limit they are, thereby being able to better anticipate proper load size and driving 
The combination of Flintec and Panse does not teach wherein the surface area of the conspicuity lamp is divided into a plurality of sections arranged linearly. 
Rakow teaches that the surface area of the conspicuity lamp is divided into a plurality of sections arranged linearly (see fig. 2). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a linear lamp of the structure as taught by Panse to easily incorporate the linear alarm bar of Flintec into Panse, while still operating as a CHMSL. I.e. the structure of Rakow enables the device to have the functionality of Flintec in the CHMSL and location of Panse. 
Regarding claim 20, Panse teaches that the conspicuity lamp is one of a tail lamp and a center high mount stop lamp (CHMSL). 
Regarding claim 22, Panse in view of Rakow teaches that the conspicuity lamp is a center high-mount stop lamp and the sections are arranged linearly such that each successive section is horizontally adjacent a previous one of the sections (see Rakow fig. 2).  
Regarding claim 24, Rakow teaches that the center high-mount stop lamp is divided into four sections (see fig. 2).  
Regarding claim 25, Rakow teaches that 683916149; 67186-522 PUS1 the conspicuity lamp is divided into first, second, third, and fourth sections arranged either vertically relative to one another or horizontally relative to one another, the first section is immediately adjacent the second section, the second section is between the first and third sections, the third section is on an opposite side of the second section as the first section, the fourth section is immediately adjacent the third section and on an opposite side of the third section as the second section, when the weight of the load is below a predetermined threshold, the first, second, third, and fourth sections are not illuminated, when the weight of the load is a first weight greater than the .
Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Flintec and Rakow, further in view of Futehally (U.S. 4,364,459).
Regarding claim 6, Panse in view of Flintec and Rakow does not teach that when the load of the motor vehicle meets or exceeds the maximum rated load for the motor vehicle, the controller prevents normal vehicle operation. 
Futehally teaches that the load of the motor vehicle meets or exceeds the maximum rated load for the motor vehicle, the controller prevents normal vehicle operation (see col. 4 lines16-26, detects overload and prevent vehicle from operating).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a controller as taught by Futehally in the  device taught by Panse to prevent operation when improperly overloaded and therefore prevent damage to the vehicle or a collision.
Regarding claim 18, Panse in view of Flintec and Rakow does not teach that when the load of the motor vehicle meets or exceeds the maximum rated load for the motor vehicle, the controller prevents normal vehicle operation. 
Futehally teaches that the load of the motor vehicle meets or exceeds the maximum rated load for the motor vehicle, the controller prevents normal vehicle operation (see col. 4 lines16-26, detects overload and prevent vehicle from operating).
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Flintec and Rakow, further in view of Von-Lintzgy (WO 1989004950A1, as included on the IDS).
Regarding claim 9, Panse does not teach that the sensor includes a strain gauge mounted adjacent a rear axle of the motor vehicle.
Von-Lintzgy that the sensor includes a strain gauge mounted adjacent a rear axle of the motor vehicle (each leaf spring suspension 6 has attached strain gauge sensor 10).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used strain gauges as taught by Von-Lintzgy in the vehicle as taught by Panse to provide a cheap, reliable way of sensing the weight on each axle.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Claim 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Flintec and Rakow, further in view of Brown (U.S. 8,412,485).
Regarding claim 10, Panse does not teach the sensor includes a transducer mounted adjacent a coil spring.
Brown teaches that the sensor includes a transducer mounted adjacent a coil spring (see summary, transducer attached to a suspension component.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a sensor as taught by Brown to sense the overloading of the vehicle as taught by Panse to endure wear and consistent use, see Summary of Brown.
Regarding claim 19, Panse teaches that the load of the motor vehicle is determined based on a signal from a sensor (height and pressure sensors). 
Panse does not specify that the sensor includes one of a strain gauge and a transducer.  

It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a sensor as taught by Brown to sense the overloading of the vehicle as taught by Panse to endure wear and consistent use, see Summary of Brown.
Claim 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Flintec and Rakow, further in view of Matsumoto (U.S. 7,573,378).
Regarding claim 21, the combination of Panse, Flintec, and Rakow does not teach that  the conspicuity lamp is a tail lamp and the sections are arranged linearly such that each successive section is vertically above a previous one of the sections. 
Matsumoto teaches that  conspicuity lamp is a tail lamp and the sections are arranged linearly such that each successive section is vertically above a previous one of the sections (see fig. 7). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a vertical tail lamp with linear sections as taught by Matsumoto to incorporate the GAWR warning of Panse into a taillight, operable in the manner of Rakow, resulting in an additional function taillight that relays the load warnings to a user. The Examiner finds that this could be in addition to the CHMSL for instances where the CHMSL is unable to be seen (e.g. large loads) or in replacement for the CHMSL as this would be an obvious variant of using a different rear light to display the load warning. Incorporating the GAWR light into the taillight as opposed the CHMSL of Panse would achieve the same function. 
Regarding claim 23, Panse in view of Rakow and Matsumoto teaches the tail lamp is divided into four sections (Rakow teaches multiple sections, which is useful in light of Flintec which teaches a more varied bar to give user’s a more granular display of the load level).  
The Examiner finds that the display described can be utilized in a taillight as presented by Matsumoto. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner has reviewed the amended claims and finds that the added language regarding the location and arrangement of the different sections is taught by the prior art (See Rakow and Matsumoto). Although the prior art teaches a CHMSL (Rakow) and a tail lamp (Matsumoto) with linear displays indicating progressive braking, the Examiner finds that in light of Panse one of ordinary skill in the art would find it obvious to utilize the lights in the way detailed by Panse to indicate the load ratio, especially in light of Flintec, which teaches the specific manner of indicating a progressive load ratio.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875